Citation Nr: 1110393	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-36 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for a left forearm disability (to include non-scar residuals of a left forearm shell fragment wound).

2. Entitlement to a rating in excess of 10 percent for a left forearm scar (residuals of a shell fragment wound).

3. Entitlement to a rating in excess of 10 percent for a left thigh/knee scar (residuals of a shell fragment wound).

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a left forearm scar and left thigh/knee scar each rated 10 percent, effective August 1, 2003 and increased the Veteran's rating for a left forearm disability to 30 percent, also effective August 1, 2003.  The Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in August 2009.  Later in August 2009 he explained why he failed to report, but he indicated that he withdrew any request for a hearing.  For reasons which are unclear, the RO nevertheless scheduled him for another Board hearing for February 2010, but then cancelled it.  They then requested that he indicate whether he could attend a Board hearing in June 2010, indicating that if he did not respond, his name would remain on the list for awaiting a Board hearing.

To clarify the Veteran's intentions, the Board in November 2010, requested that he indicate whether he still desired a Board hearing.  He was informed that if he did not respond, the Board would assume he did not want such a hearing.  He has not responded.  Given that his last statement on the matter indicated that he did not wish a Board hearing, the Board finds his lack of response to the November 2010 correspondence to clearly indicate that a hearing in his case is not desired.

The matter of entitlement to a total rating based on individual unemployability (TDIU) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. Prior to December 15, 2009 the Veteran's left forearm disability was manifested by no more than severe incomplete paralysis of the left ulnar nerve; complete paralysis of the left ulnar nerve was not shown.

2. From December 15, 2009 the Veteran's left forearm disability has been manifested by complete paralysis of the left ulnar nerve.  

3. During the appeal period the Veteran's left forearm scar was manifested by an area of involvement of 12 square inches (77 sq. cm.) or greater; involvement of at least 72 square inches (465 sq. cm) or three or more painful scars were not shown.  

4. The Veteran's left thigh/knee scar has been manifested by an area of involvement of less than 12 square inches (77 sq. cm.); three or more painful scars are not shown.  


CONCLUSIONS OF LAW

1. The Veteran's left forearm disability warrants "staged" ratings of 30 percent prior to December 15, 2009 and 50 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.27, 4.124a, Diagnostic Code (Code) 8516 (2010).  

2. The Veteran's left forearm scar warrants an increased 20 percent rating for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.27, 4.118, Diagnostic Codes (Codes) 7801-7805 (as in effect prior to October 23, 2008 and from that date).  

3. A rating in excess of 10 percent is not warranted for the Veteran's left thigh/knee scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.27, 4.118, Diagnostic Codes (Codes) 7801-7805 (as in effect prior to October 23, 2008 and from that date).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

      Left forearm disability

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A February 2005 letter explained the evidence necessary to substantiate his claim for increase, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed the Veteran of rating and effective date criteria.  A July 2009 supplemental statement of the case readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

	Left forearm and left thigh/knee scars

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2006 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a July 2009 supplemental SOC readjudicated the matter after the Veteran and his representative had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  In May 2006 correspondence, the Veteran indicated that he had been awarded "100 percent disability" from the Social Security Administration (SSA).  A May 2006 SSA decision granted the Veteran SSA disability benefits.  The evidence of record does not reveal any SSA records and there is no indication such were sought.  However, the May 2006 SSA decision granted the Veteran benefits based on service-connected and non-service-connected disabilities other than those on appeal.  Significantly, the decision did not mention scars of the left thigh/knee or left forearm or a disability of the left forearm.  The Board finds that the evidence of record does not indicate that the Veteran is receiving SSA disability benefits regarding the disabilities on appeal and that there is no reasonable possibility that such records are pertinent to the matters at hand.  They are thus distinguished from the holding of Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), which was that in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records.  Accordingly, further development in this regard is unnecessary.  
  
The RO arranged for VA examinations in February 2005 and December 2009.  The examinations are adequate to assess the disabilities as the examiners expressed familiarity with the history of the disabilities, and conducted a thorough examinations of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	General Increased Rating Criteria

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Left forearm disability

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The words "moderate" and "severe" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The rating schedule provides further guidance for rating neurologic disabilities.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The Veteran sustained a left forearm shell fragment wound (from bullets) in service.  As noted above, a March 2005 rating decision increased the Veteran's rating for the left forearm disability to 30 percent, effective August 1, 2003 (the Veteran's date of claim).  Such disability has been rated under Codes 5307 (for muscle group VII) and 8516 (for paralysis of the ulnar nerve).  As 30 percent is the schedular maximum rating for impairment of muscle group VII (Code 5307) of the non-major extremity, the Board will look to other criteria to determine whether the Veteran warrants a higher rating.  As such, the analysis will focus on the criteria for the next higher (50 percent) schedular rating.   

Code 5307 pertains to Muscle Group VII, the function of which consists of flexion of the wrist and fingers.  For the non-dominant extremity, this diagnostic code provides a noncompensable (zero percent) rating for slight muscle injury, a 10 percent evaluation for a moderate muscle injury, a 20 percent evaluation for a moderately severe muscle injury, and a 30 percent evaluation for a severe muscle injury.  See 38 C.F.R. § 4.73, Code 5307.

Under Code 8516 (for the ulnar nerve) mild incomplete paralysis warrants a 10 percent rating.  Moderate incomplete paralysis warrants a rating of 20 percent for the minor extremity, and a 30 percent rating for the major extremity.  Severe incomplete paralysis warrants a 30 percent rating for the minor extremity, and a 40 percent rating for the major extremity.  A maximum evaluation of 50 percent for the minor extremity and 60 percent for the major extremity for complete paralysis of the ulnar nerve of the major upper extremity, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  38 C.F.R. § 4.124a.  

On February 2005 VA examination the Veteran reported that he was shot in the left forearm in 1969.  The muscle groups involved were left flexor carpi ulnaris, flexor digitorum superficialis, flexor carpi radialis, and palmaris longus muscles.  There was no bone damage.  There was tendon damage to the flexor digitorum superficialis.  The examiner noted that the Veteran was right hand dominant.  The Veteran reported progressive weakness and throbbing pain in the left arm.  He was unable to use his left hand and arm during painful episodes which occurred twice weekly.  There was muscle atrophy of the left forearm with strength at 3 out of 5.  The impression was residuals of a gunshot wound to the left forearm including concave deformity.  On associated neurological examination, the Veteran was noted to have ulnar neuropathy.  He had progressive difficulties with pain from the ulnar aspect of his forearm to his hand.  He noted that exacerbations of aching pain occurred twice monthly lasting between one hour and one day.  He felt that his manipulative abilities of the left hand were decreased otherwise no motor weakness was described.  There was some give-way and weakness with manual motor testing on the left, with intact power with the exception of the first dorsal interosseous which was 5 out of 5 and abductor digit minimi which was 5 out of 5.  There was atrophy and decreased sensation of the left medial forearm extending to the fourth and fifth digits to pinprick and temperature.  Deep tendon reflexes were 2+ and symmetric and fine motor movements were slowed.  The assessment was traumatic ulnar neuropathy with mild to moderate impairment.  

On December 2009 VA examination the Veteran reported being shot in the left forearm in 1969.  There was throbbing pain in the upper forearm, lateral forearm numbness, and limited use of the hand secondary to left ulnar nerve damage.  There was loss of normal hand function with loss of normal sensation to heat, cold, light touch, and injury.  On left ulnar nerve examination the Veteran displayed significant muscle atrophy, motor strength was 4 out of 5, and coordination was within normal limits.  Ulnar and radial deep tendon reflexes were absent and there was diminished sensation to light touch along the entire anterior forearm.  On muscular examination the examiner noted that the muscles that were injured/destroyed were: flexor carpi radialis, palmaris longus (compromising the superficial flexor muscle group).  The muscle groups penetrated by the wound were VI and VII with significant muscle atrophy.  Tissue loss was severe and there was severe and permanent ulnar nerve damage.  Muscle strength was 4 out of 5 with loss of normal left forearm range of motion, strength, and absent reflexes.  On left hand examination generalized hand muscular atrophy was observed.  Range of motion of the proximal interphalangeal joints of the ring and little finger were 0 to 50 degrees.  The impression was left forearm gunshot wound with permanent ulnar nerve complete paralysis with significant forearm muscle atrophy and residual left hand weakness.  There was significant loss of muscle tissue which impaired normal left forearm muscle function.     
 
      Prior to December 15, 2009

Prior to December 15, 2009 the Veteran's left forearm disability was manifested by traumatic ulnar neuropathy with mild to moderate impairment.  On March 2005 VA examination there was tendon damage, atrophy, and some motor weakness.  The examiner did not opine that the Veteran suffered from complete paralysis of the left ulnar nerve.  Examination did not find the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; or weakened flexion of the wrist.

Prior to December 15, 2009, the degree of impairment reflected by the findings summarized above does not present, or approximate, a disability picture consistent with complete paralysis of the left (minor) ulnar nerve.  Consequently, a rating in excess of 30 percent for the left forearm disability is not warranted.

	From December 15, 2009

From December 15, 2009, the Veteran's left forearm disability was manifested by complete paralysis of the left ulnar nerve.  On December 2009 VA examination the impression was left forearm gunshot wound with permanent ulnar nerve complete paralysis with significant forearm muscle atrophy and residual left hand weakness.  Notably, the Veteran was unable to fully extend (only to 50 degrees out of 100 degrees) his ring and little finger (as contemplated by the rating criteria for complete paralysis of the ulnar nerve).  

From December 15, 2009, the degree of impairment reflected by the findings summarized above presents a disability picture consistent with complete paralysis of the left (minor) ulnar nerve.  Therefore, a schedular rating of 50 percent (but no higher) is warranted for the Veteran's left forearm disability from that date.  

	Left forearm and left thigh/knee Scars criteria

In claims for increased ratings, "staged" ratings may be warranted if the claims involve the initial ratings assigned with grants of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran sustained shell fragment wounds (from bullets) in service.  As noted above, a March 2005 rating decision granted service connection for a left forearm scar and left thigh/knee scar each rated 10 percent, effective August 1, 2003 (the Veteran's date of claim).  

The Veteran's left forearm and left thigh/knee scars have been rated 10 percent under Code 7804 (for scars).  The criteria for rating scars (Codes 7801-7805) were revised effective October 23, 2008.  The Veteran's claim was filed on August 1, 2003; he is entitled to a rating under either the prior or revised criteria (if such are more favorable) (from their effective dates).  VAOGCPREC 3-2000.  

Under the pre-October 23, 2008 scar criteria, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A deep scar (one associated with underlying tissue damage) or one that causes limited motion, and involves an area or areas of 6 square inches (39 sq. cm.) or greater (Code 7801); a superficial scar that does not cause limited motion and involves an area or areas of 144 square inches (929 sq. cm.) or greater (Code 7802); a superficial, unstable (one where for any reason, there is frequent loss of covering of skin over the scar) scar (Code 7803); a superficial scar that is painful on examination (Code 7804).  A 20 percent rating is warranted for a scar (not on the head, face, or neck) when it is: deep or causes limited motion and involves an area or areas exceeding 12 square inches (77 sq. cm), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 sq. cm), and a 40 percent rating is warranted for an area or areas exceeding 144 square inches (929 sq. cm) (Code 7801).  Scars can also be rated under an appropriate diagnostic code for limitation of function of the affected part. (Code 7805).  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).   

Under the revised criteria effective October 23, 2008, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A burn or other scar(s) that is deep and nonlinear involving an area of at least 6 square inches (39 sq. cm) (Code 7801); a burn or other scar(s) that is superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater (Code 7802); when there are one or two scars that are painful or unstable (Code 7804).  A 20 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A burn or other scar(s) that is deep and nonlinear involving an area of at least 12 square inches (77 sq. cm), a 30 percent rating is warranted for involvement of at least 72 square inches (465 sq. cm), and a 40 percent rating is warranted for involvement of 144 square inches (929 sq. cm) or greater (Code 7801).  A 20 percent rating is warranted when there are three or four scars that are painful or unstable, and a 30 percent rating is warranted for involvement of five or more scars that are painful or unstable (Code 7804).  Scars can also be rated under an appropriate diagnostic code for limitation of function (Code 7805).  38 C.F.R. § 4.118 (effective from October 23, 2008).    

As noted above, the Veteran's left forearm and left thigh/knee scars have been rated 10 percent.  Inasmuch as 10 percent is the maximum rating under the revised Code 7802, rating under that Code would be of no benefit to the Veteran.  Likewise, pre-October 23, 2008 Codes 7802, 7803, and 7804 have maximum 10 percent ratings and would be of no benefit.  Thus, the analysis will focus on the criteria for at least the next higher (20 percent) rating for scars.  

	Left Forearm Scar

On February 2005 VA examination the Veteran reported a left lateral forearm scar from a gunshot wound sustained in Vietnam in 1969.  On examination, the scar was 12 cm in length by 8 cm in width on the lateral aspect of the left forearm with concave deformity and loss of muscle tissue.  It was very tender to palpation, hypersensitive, and hypo-pigmented.  The texture was shiny with concave deformity.  There was no scabbing or ulceration.  There was disfigurement and adherence to underlying tissue.  The diagnosis was residuals of gunshot wound to the left forearm including concave deformity and painful scar with moderate cosmetic deformity.    

On December 2009 VA examination the Veteran reported being shot with bullets (not shrapnel) in the left lateral forearm in 1969 and that he had pain.  The scar of the left inner forearm was triangular in shape and 8 cm in length by 5 cm in width, with a non-linear area of 5 cm.  There was tenderness and pain on examination and the texture was deeply depressed.  There was no ulceration or skin breakdown.  There was deep underlying soft tissue damage.  There was no inflammation, edema, or keloid formation and the disfigurement was severe.  There was mild limitation of motion/function as it related to left forearm muscular motion with impairment being caused by significant loss of muscle tissue.  The impression was well healed significantly disfiguring left forearm scar.  

Notably, limitation of function has already been considered and rated separately (service-connected left forearm disability), and in consideration of the rule against pyramiding, a rating under Code 7805 is not warranted at any time during the appeal period.

Under the revised and pre-October 23, 2008 criteria, a 20 percent rating under Code 7801 requires involvement of an area or areas of 12 square inches (77 sq. cm.) or greater.  On February 2005 examination the VA examiner noted the Veteran's scar to be 12 cm in length by 8 cm in width (96 sq. cm).  The December 2009 VA examination noted the Veteran's scar to be 8 cm b 5 cm (40 sq cm).  

In all likelihood, one of these measurements is in error.  Resolving all reasonable doubt in favor of the Veteran (pursuant to  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3), the Board will take the February 2005 finding as an accurate description of the Veteran's left forearm scar during the appeal period.  Accordingly, a 20 percent schedular rating is warranted for the Veteran's left forearm scar for the entire appeal period.  Notably the next higher (30 percent) rating requires involvement of at least 72 square inches (465 sq. cm) or three or more painful scars and such is not shown.  


	Left thigh/knee scar

On February 2005 VA examination the Veteran reported that he sustained a superficial gunshot wound to the left knee/lower thigh in 1969.  On examination the scar was "S" shaped medial and superior to the knee measuring 7 cm by 1 cm.  It was very tender to palpation manifested by throbbing pain.  It was hypo-pigmented and shiny without scabbing or ulceration.  The underlying tissue was adherent and there was a concave deformity that was moderately cosmetically deforming.  The impression was residuals of gunshot wound to the left knee/lower thigh including concave deformity and painful scar with moderate cosmetic deformity.    

On December 2009 VA examination the Veteran reported a gunshot wound in 1969 that entered the left lateral suprapatellar region and passed through the left medial suprapatellar region.  On examination the scar was 8cm by 5 cm and rectangular in shape.  It was painful and tender on examination.  The texture was depressed and there was no ulceration or skin breakdown.  There was deep underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The disfigurement was severe and the limitation of motion/function was mild as it related to normal left knee function.  The diagnosis was well healed left distal thigh (suprapatellar) gunshot wound will well healed, significantly disfiguring scar.  The examiner noted that the scar did not result in functional impairment.  

Notably, limitation of function has already been considered and rated separately (service-connected left thigh disability), and in consideration of the rule against pyramiding, a rating under Code 7805 is not warranted at any time during the appeal period.

Under the pre-October 23, 2008 criteria, Code 7801 requires involvement of an area or areas of 12 square inches (77 sq. cm.) or greater; such extensive involvement is not shown.  See 38 C.F.R. § 4.14.  Consequently, a 20 percent rating for the left thigh/knee scar under pre-October 23, 2008 Codes 7801-7805 is not warranted.  38 C.F.R. § 4.118

Under the criteria that came into effect October 23, 2008, Code 7801 requires that the area or areas affected be at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm.); such extensive involvement is not shown.  Code 7804 requires three or four scars that are painful or unstable; the Veteran has a single scar.  Consequently, a 20 percent rating under revised Codes 7801-7805 is not warranted.  38 C.F.R. § 4.118 (effective from October 23, 2008). 

In summary, at no time during the appeal period has the Veteran's left thigh/knee scar warranted a rating in excess of 10 percent under either the prior or revised scars criteria.  

The Board has also considered whether referral for extraschedular consideration is indicated by the record at any time during the appeal period.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the left forearm and left thigh/knee scars or left forearm disability that are not encompassed by the ratings assigned.  Specifically the Veteran's scar areas are squarely encompassed by the schedular rating criteria.  See 38 C.F.R. § 4.118 Code 7801.  The impairment of the left forearm is encompassed by the criteria for incomplete/complete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a Code 8516. Therefore, the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  










(CONTINUED ON THE NEXT PAGE)

ORDER

A staged increased rating (of 50 percent but no higher) for the Veteran's left forearm disability is granted from December 15, 2009, subject to regulations governing payment of monetary awards; a rating in excess of 30 percent prior to December 15, 2009 is denied.  

An increased rating of 20 percent, but not higher, for the Veteran's left forearm scar is granted for the entire appeal period, subject to regulations governing payment of monetary awards.

A rating in excess of 10 percent for the Veteran's left thigh scar is denied.  


REMAND

The Board finds that further development of the record is necessary to comply with VA's duties to notify and assist the Veteran.  See 38 C.F.R. § 3.159.   

In March 2006 correspondence the Veteran stated that he wanted to request "to have my Service connected disability rating status changed to 100% Total and Permanent for Individual Unemployability."  Later in May 2006 he again requested a "100% Permanent & Total Disability."  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability on which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Consequently, the matter of entitlement to a TDIU is on appeal through the mechanism of the increased ratings claims adjudicated in the prior section.  Notably, however, the Veteran has not received VCAA compliant notice regarding the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.   Issue appropriate VCAA notice on the Veteran's TDIU claim. A copy of the notice letter should be included in the claims file.

2.  Thereafter, adjudicate the Veteran's TDIU claim. If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


